In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00245-CV
                               __________________

                   IN THE INTEREST OF J.N.P.
__________________________________________________________________

            On Appeal from the County Court at Law No. 3
                     Montgomery County, Texas
                   Trial Cause No. 18-11-15187-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      After a bench trial, Appellant W.P. (“Appellant” or “Warren”) appeals the

order terminating his parental rights to his minor child, J.N.P. (“Jemma”) (age 2) and

appointing the Texas Department of Family and Protective Services (the

Department) permanent managing conservator of the child. 1,2 On appeal, he

challenges the admission of certain evidence. We affirm.




      1  To protect the identity of the minor, we use a pseudonym to refer to the child
and her parents. See Tex. R. App. P. 9.8(b)(2).
       2 The mother, “Diane,” filed an affidavit of relinquishment of parental rights,

the trial court terminated Diane’s parental rights to Jemma, and she did not appeal.
See Tex. Fam. Code Ann. § 161.001(b)(1)(K).
                                           1
                                    Background

      The Department filed an Original Petition for Protection of a Child, for

Conservatorship, and for Termination in Suit Affecting the Parent-Child

Relationship on November 16, 2018, together with an Affidavit in Support of

Removal from a representative of the Department. In the affidavit, the Department

alleged that it had received a referral with allegations of neglectful supervision of

Jemma, a newborn child with special needs. According to the affidavit, Jemma was

a newborn with special needs, and her mother, Diane, did not have the cognitive

abilities to care for Jemma. The Department representative stated that she had

observed Jemma in the hospital, and Jemma’s medical chart noted that Jemma had

“a large hole in her heart, a defect in her Aortic Valve, and [is] suspected to have

Down syndrome.” Diane told the Department representative that she had a learning

disability, she had bipolar disorder, and she told them she cannot raise her child and

her friend Mary was going to take care of Jemma. Mary told the Department

representative that Diane “can get very violent, she is deceitful, she lies, and then

there are things she just doesn’t understand.”

      The Department representative attended a Family Team Meeting at the

hospital about a week later, and the child’s father, Warren, also attended that

meeting. In the meeting,

      [t]he medical staff explained to the team that [Jemma] actually has two
      holes in her heart and would need surgery to repair the holes in her
                                          2
      heart, constant care, weekly appointments to the cardiologist, and
      checked at least every three hours to feed and evaluate skin tone and
      breathing. It was explained that this would be an ongoing situation with
      [Jemma] due to her heart condition and the Down syndrome.

During the meeting, Warren, Mary, and Diane’s mother expressed that they first

believed they would be able to work out plans to take care of Jemma, but after

listening to the medical staff, “they realized that they had no idea of the seriousness

of her condition.” According to the affidavit, Warren told the Department “that the

amount of care required for [Jemma] as well as his job and financial limitations

would not allow him to care for the child.” The affidavit alleged that Diane had

previously lost custody of two other children in 2002 because of alleged domestic

and physical abuse of Diane by her husband and Diane’s refusal to leave the abuse.

      Warren admitted that he is Jemma’s father, and an Acknowledgement of

Paternity was filed by Warren. Family service plans for Diane and Warren were

filed. The service plan for Warren required in part that he undergo a psychiatric

evaluation and follow the recommendation of the assessment and that he maintain a

stable, drug-free, and crime-free environment, and refrain from all criminal

behavior. The Temporary Order entered by the trial court also required Drug and

Alcohol Assessments and Testing and ordered Warren to submit to urine, saliva, or

hair follicle testing as directed by the Department.

      In December of 2019, Warren tested positive for alcohol in a urine test, and

he tested positive for cocaine and cocaine metabolites in a hair follicle test. In
                                          3
January, February, and March of 2020, the Department requested additional random

drug tests from Warren, but he did not report for the tests. Then in June of 2020,

Warren submitted to a random test and he again tested positive for alcohol in a urine

test, and he tested positive for cocaine and cocaine metabolites in a hair follicle test.

More than fourteen days prior to trial, the Department filed a Notice of Filing

Business Records Affidavit and attached an Affidavit for Business Records, which

included copies of the documents relating to the drug testing and test results of

Warren.

      On the first day of trial, Diane filed an Affidavit of Voluntary Relinquishment

of Parental Rights to the Department of Family and Protective Services,

relinquishing her parental rights to Jemma. After a bench trial, the trial court signed

an Order of Termination terminating Diane’s and Warren’s parental rights to Jemma

and appointing the Department as managing conservator. The court found that Diane

had executed an affidavit of relinquishment of parental rights and that termination

was in Jemma’s best interest. See Tex. Fam. Code Ann. § 161.001(b)(1)(K), (2). The

court terminated Warren’s parental rights after finding that Warren had knowingly

allowed Jemma to remain in conditions that endangered her physical and emotional

well-being, that Warren had engaged in conduct or knowingly left Jemma with

persons who engaged in conduct that endangered Jemma’s physical and emotional

well-being, and that Warren had not completed his service plan, and the trial court

                                           4
found that it was in the best interest of Jemma to terminate Warren’s parental rights.

See id. § 161.001(b)(1)(D), (E), (O), (2). The order appointed the Department as sole

managing conservator of Jemma.

                                 Evidence at Trial

Diane’s Testimony

      Diane testified that she is Jemma’s mother, and that Jemma has a heart

condition and was born premature. Diane testified that she knows Jemma has a lot

of medical needs, Diane said she had no money and could not take care of Jemma,

and she wanted to relinquish her rights. She thought it was best for Jemma to live

with her foster parents, but she wanted Jemma’s dad to stay in her life.

Warren’s Testimony

      Warren testified that he wanted the court to grant him visitation of Jemma, not

custody, and he prefers Jemma stay with the foster parents. Warren knew that Jemma

always needs two people with her, and he planned for two of his nieces to be with

Jemma while he was at work. Warren believed the foster parents are providing

Jemma a safe home and are doing a good job taking care of Jemma and they

understand her medical needs. He believed Jemma was doing well living with the

foster parents, he did not want to move Jemma from their home, but he wanted to

keep his rights so he could “see her and love her and take care of her and be of

assistance to her.”

                                          5
      According to Warren, he was at the hospital three days after Jemma was born,

and he had planned to take care of Jemma after he learned Diane was pregnant.

Initially, Warren saw Jemma once a week, and then he started seeing her every two

weeks. Warren testified that he knew everything about Jemma and that she was

fragile, and he had been in meetings with her doctors. Warren recalled a time when

he was visiting Jemma and he picked her up and kissed her on the stomach, and he

denied that he tossed her into the air. He stated that when he was told not to lift her,

he complied. According to Warren, he did not know that by picking her up he had

done anything that would put Jemma’s life at risk. Warren denied that anyone from

CPS had instructed him on how to hold Jemma. According to Warren, he started

going to doctor’s appointments with Jemma “constantly[,]” but he could not

maintain that frequency because of his work schedule and all the things CPS required

of him.

      Warren testified that he did everything that was asked of him. He received a

copy of his service plan, but he did not think it said anything about drug testing.

Warren agreed he had not taken a drug test every time CPS asked him to be tested.

Warren agreed he had not seen Jemma’s doctors for about seven months—since

COVID started—his current visits with Jemma are virtual, and he believes her

medical condition has improved. Warren understands that Jemma is high risk and

takes medicine three times a day, but he could not remember all her medicines.

                                           6
Warren admitted he did not know how to use or clean Jemma’s feeding tube. Warren

denied using cocaine during the pendency of the case, and he had “no idea in this

world[]” why he tested positive for a cocaine metabolite. He agreed he had used

crack cocaine for about ten years and the last time was about five years ago. He also

agreed he had spent two years in prison for a conviction for burglary.

Testimony of the First Caseworker

      Veronica, a Department caseworker for Jemma until July 2019, testified that

the Department received an intake when Jemma was born about Diane’s mental

health, Jemma’s medical needs, and that Diane was not going to be able to take care

of Jemma. According to Veronica, on several occasions, Jemma needed emergency

medical care because she stopped breathing, and she required 24-hour nursing care.

The original foster placement put in a discharge notice because they were unable to

care for Jemma. Veronica testified that a possible out-of-state placement did not

work because Jemma will need to see a cardiologist, a hematologist, go to a Down’s

syndrome clinic, and have one or two doctors’ appointments each week.

      Initially, Warren did not identify any family members for placement, and he

denied that he was Jemma’s father. According to Veronica, Warren was not involved

in Jemma’s life for the first several months, but he and his girlfriend appeared at the

initial permanency hearing. Veronica testified that Warren told her Jemma could not

be placed with him because he was living in a group home, but he wanted Jemma to

                                          7
go to a good home. Veronica talked with Warren about his family service plan and

what he would have to do to get Jemma back, but Warren told her he did not want

to do anything except to meet the foster parents and get updates on Jemma. Warren

was initially willing to sign over his rights to Jemma.

      Veronica agreed that Warren’s service plan required a psychiatric evaluation,

following recommendations, individual counseling, and parenting classes, and that

Warren did not do any of these things while she had the case, and he told her he

could not take time off from work to do his service plan. He also did not maintain a

clean home that was safe for Jemma. Veronica testified that Warren had “pretty

consistent[]” supervised visitation with Jemma.

      Jemma was hospitalized several times while Veronica had the case. Veronica

regarded some of Jemma’s surgeries as “severe[]” or “life threatening[.]” One time

when Warren was visiting Jemma, Veronica had just explained her medical

condition to Warren, and he “kind of tossed” the baby in the air, Veronica feared for

Jemma’s life, and Warren apologized and said he would not do that again after

Veronica spoke with him. On another visit after a surgery, Warren had Jemma tucked

under his arm and was “aggressively rocking” her. On both occasions, Veronica

believed that Jemma’s health and well-being were endangered. According to

Veronica, she talked with Warren about Jemma’s medical issues at every visitation,




                                          8
and Warren knew Jemma had just had the surgery. After observing these incidents,

Veronica would not be comfortable with Warren being with Jemma unsupervised.

        Veronica had concerns about whether Warren could care for Jemma and take

care of Jemma’s medical needs, and Veronica did not know if Warren had completed

his service plan or addressed his own issues. According to Veronica, if Jemma’s

caregivers are not trained in her special needs, Jemma could die. She also testified

that Warren did not attend any of Jemma’s doctor’s visits while Veronica had the

case.

        Veronica met with the foster parents and she regarded them as loving and

caring, their home is safe and stable, and they took care of all of Jemma’s needs and

appointments. The foster mother at the time of trial was a licensed medical

professional. According to Veronica, Jemma seemed attached with the foster family

and Jemma was a happy baby. Veronica believed that it was in Jemma’s best interest

for parental rights to be terminated and for her to be adopted by the foster parents.

Testimony of Second Caseworker

        Ashley testified that she was the second and current Department caseworker

for Jemma’s case, and she was assigned to the case in August 2019. Ashley agreed

that Jemma’s diagnoses include Down syndrome, atrial septal defect, neutropenia,

and feeding difficulties, and Jemma was born with trisomy 21, AV canal, and

moderate ventricular septal cardiac defect. When she received the case, Jemma was

                                          9
with the foster parents and still had episodes of turning blue that the doctors had not

figured out. Jemma requires 24-hour nursing, she will continue to require surgery,

and she receives physical and occupational therapy weekly. According to Ashley,

Jemma’s immune system is compromised, and her white blood cell count puts her

at risk of getting sick. Ashley testified that Jemma must always have two people with

her.

       Ashley did not have any concerns about the foster parents’ care for Jemma,

and she regards them as very attentive to Jemma’s needs. Since being placed with

the foster parents, Jemma has made “an extreme amount of progress[,]” she looks

for the foster parents, and she is “super happy[,]” crawling, dancing, and trying to

walk. Ashley believed that Jemma needed permanency, and it was in Jemma’s best

interest for the foster parents to adopt Jemma. Ashley testified that Medicaid covers

some but not all of Jemma’s medical expenses, and the foster parents pay for some

things that Medicaid does not pay.

       Ashley testified that she thought it was in Jemma’s best interest for Warren’s

parental rights to be terminated because he did not know all the information about

Jemma’s medical condition, he was unable to have Jemma live with him where he

was living, and he has not maintained a home that is safe and stable for Jemma.

Ashley believed that Warren minimized Jemma’s health needs. Ashley agreed that

Warren completed parenting classes and that Warren’s psychological and

                                          10
psychiatric evaluation recommended random drug testing, he did not always go

when she asked, and at one point he tested positive. He told Ashley he had used

crack cocaine in the past, and he said the positive drug test results were inaccurate.

Ashley recalled that she had talked with Warren about his use of cocaine, and he told

her that he has a lot of cuts on his hands from his work as a garbage man and that

cocaine could get into his system through the cuts. Ashley had concerns about

Warren’s ability to remain sober if he had rights to Jemma. Ashley agreed that

Warren tested positive in a hair follicle test for cocaine metabolite, that he had not

taken responsibility for that positive test, and she was concerned.

      Ashley described Warren’s visitation during the case as inconsistent, and

although he could have seen Jemma weekly, he chose to see her every other week,

and Ashley was concerned that Warren could not give Jemma more than an hour per

week. Ashley recalled that, on one occasion, Warren was visiting Jemma at an office

with the foster parents, Jemma was sitting on an armrest, and the foster mother had

to tell Warren that Jemma was about to fall off the armrest. Ashley also testified that

Warren would pick up toys off the floor and give them to Jemma, but this was a

concern because Jemma can get sick easily from toys that are not clean. She also

testified that she had to redirect Warren several times during every visit and that his

conduct put Jemma in danger. Ashley thought Jemma appeared scared when she was

with Warren.

                                          11
      According to Ashley, at one point Warren recommended his niece Nichole as

a possible placement, but Nichole stopped attending after making a few visits with

Jemma and said she was unable to do more. Ashley believed that Nichole minimized

Jemma’s health concerns and that Nichole could not provide a safe and stable home

for Jemma. Ashley agreed that Warren had attended some of Jemma’s doctors’

appointments, but not since January 2020, and one time he stayed in the waiting

room during the appointment. Warren had told her he works from early morning

until late in the afternoon and he was unable to take time off work to attend all his

requirements under the service plan.

Testimony of the CASA

      The Court Appointed Special Advocate (CASA) testified that she had been on

Jemma’s case for almost two years, since December 2018. According to the CASA,

Jemma has “pretty much the same diagnoses[]” at that time as she did at birth, and

besides Down syndrome, she also has heart issues, hypothyroidism, breathing

problems, trouble swallowing, and needs a feeding tube. The CASA had been to

several of Jemma’s medical appointments, and she understood that, although Jemma

was almost two years old, she:

      . . . developmentally, she is at a -- about an eight-month level. Her
      speech is at a -- about a year -- one-year level. She can’t swallow very
      well. She chokes on her own saliva still. You have to watch her all the
      time, especially now that she’s starting to get more active, still has
      many doctor’s appointments, still is being fed every four hours by a G-
      tube. So it’s -- it’s a full schedule every day.
                                         12
The CASA testified that Jemma has weak muscle tone and is unstable due to Down

syndrome, and she cannot be “rocked vigorously or anything like that.” The CASA

observed Warren at one visit with Jemma:

      [Warren] had to be redirected three times that I can recall. That was
      about a month after she had her G-tube placed. Once, he was bouncing
      her on his knee and that was [] very dangerous. She did not have the
      neck strength at that point, and she also spits up. So she could have
      choked. And then the other two times, it was just the way he was
      holding her that he had to be redirected to hold her a different way.

The CASA did not believe that Warren understood Jemma’s needs or had tried to

understand her needs. At one doctor’s visit, Warren stayed in the waiting room for a

while and then left to get lunch and visit another patient. When asked about Warren’s

parenting skills, the CASA responded that she understood he had to be redirected at

each visitation and that he seemed annoyed at being corrected. The CASA also

believed that Warren minimized Jemma’s medical needs and that without

redirection, he places Jemma in danger.

      The CASA also observed Jemma with the foster parents, and she believed that

Jemma is “very bonded[]” with them. The CASA thought the foster family was

stable, committed, and attentive. The CASA believed that termination of Diane’s

and Warren’s parental rights was in Jemma’s best interest because

      . . . she has so many medical needs, [] not just concerned about his drug
      use, but also he tested positive for alcohol in the middle of the day.
      [S]he needs to be watched 24/7. I don’t think he can do that, . . . he

                                          13
      hasn’t even tried to learn what to do with this child and how to care for
      her.

The CASA believed that Jemma needs permanency, that the foster parents should

adopt her, and that Jemma thinks of them as “mom and dad.”

Foster Parents’ Testimony

      The foster father testified that Jemma had lived with him and his wife for

almost two years. He and his wife love Jemma and want to adopt her. The foster

father is a marine engineer by education, his wife is a healthcare professional, and

they have been married for about twenty years. At the time of trial, he was on leave

from his position at MD Anderson.

      The foster mother testified that she has a nursing degree and has worked as a

nurse for more than twelve years, but she stopped working because Jemma requires

24-hour care. She testified that, although she and her husband are not working now,

they have their own business. The foster mother testified that Jemma responds to her

and her husband and is bonded with their family. One time, the foster mother could

hear that Jemma had fluids in her chest and could not breathe, so she and her husband

took Jemma to the hospital, where Jemma was admitted and had surgery to help with

breathing and circulation.

      The foster mother testified that she had seen Warren with Jemma about five

times. She recalled that the first time, Warren did not listen to the cautions about

how to pick Jemma up. Another time, she expressed concerns to Warren about how
                                         14
to pick Jemma up because he was not carrying her the right way, and he told her she

did not have to tell him how to deal with his child. She also observed Warren leaving

Jemma on a couch unattended, and Jemma almost fell. According to the foster

mother, Warren had to be redirected at every visitation, and she once smelled alcohol

on him. She was also concerned because Warren followed them after a visitation.

                               Admission of Evidence

      In a single issue, Appellant argues that the trial court erred by admitting the

drug test results from a third party as business records. According to Appellant,

Warren’s history of drug use was “a highly contested point[]” during the trial, the

drug testing results were the “centerpiece of the Department’s evidence[,]” and his

service plan did not require him to submit to random drug testing. Warren argues

that, in this case, the affidavit accompanying the drug test results “does not indicate

the tests were standard for the substances, that they were performed by statutory

guidelines, w[h]ere the samples were taken, or even mention the third party testing

agent[]” and “[t]here is simply no way that the affiant could have knowledge of the

policies and procedures for the documents created by the third party laboratory.”

According to Appellant, the trial court’s error in admitting the reports was not

harmless because the drug testing results were the only source of evidence of

Warren’s alleged drug use.




                                          15
      We review a trial court’s decision to admit evidence for an abuse of discretion.

Brookshire Bros., Ltd. v. Aldridge, 438 S.W.3d 9, 27 (Tex. 2014). A trial court

abuses its discretion when it acts without regard to guiding rules or principles. See

Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998). Even if

the trial court abused its discretion in admitting certain evidence, reversal is only

appropriate if the error was harmful—that is, it probably resulted in an improper

judgment. U-Haul Int’l, Inc. v. Waldrip, 380 S.W.3d 118, 132 (Tex. 2012) (citing

Tex. R. App. P. 44.1, 61.1; Nissan Motor Co. Ltd. v. Armstrong, 145 S.W.3d 131,

144 (Tex. 2004)). In determining whether an erroneous admission of evidence is

harmful, we review the entire record and require the complaining party to

demonstrate that the judgment turns on the particular evidence admitted. See

Armstrong, 145 S.W.3d at 144. The erroneous admission of evidence is harmless if

the evidence is merely cumulative of other evidence admitted at trial. See id.

      When the opposing party timely voices a hearsay objection, the other party

offering the hearsay bears the burden of showing that the testimony is not hearsay

or that it fits within an exception to the general rule prohibiting the admission of

hearsay evidence. Volkswagen of Am., Inc. v. Ramirez, 159 S.W.3d 897, 908 n.5

(Tex. 2004); see also Tex. R. Evid. 802. Rules 803 and 804 outline exceptions to the

hearsay rule and 803 includes an exception for certain business records that would

apply to the drug testing records:

                                         16
      A record of an act, event, condition, opinion, or diagnosis if:
      (A) the record was made at or near the time by - or from information
          transmitted by - someone with knowledge;
      (B) the record was kept in the course of a regularly conducted business
          activity;
      (C) making the record was a regular practice of that activity;
      (D) all these conditions are shown by the testimony of the custodian or
          another qualified witness, or by an affidavit or unsworn declaration
          that complies with Rule 902(10); and
      (E) the opponent fails to demonstrate that the source of information or
          the method or circumstances of preparation indicate a lack of
          trustworthiness.
    “Business” as used in this paragraph includes every kind of regular
    organized activity whether conducted for profit or not.

Tex. R. Evid. 803(6); see also Tex. R. Evid. 902(10) (providing that certain business

records accompanied by an affidavit as outlined in the rules are self-authenticating).

Additionally, under Rule 803(6), the records of a business may include records

created by that business and in some instances records from another business and

that are incorporated into the records of the other business. A document authored or

created by a third party may be admissible as business records of a different business

if: (1) the document is incorporated and kept in the course of the testifying witness’s

business, (2) that business typically relies upon the accuracy of the document’s

content, and (3) the circumstances otherwise indicate the document’s

trustworthiness. See Nat’l Health Res. Corp. v. TBF Fin., LLC, 429 S.W.3d 125, 130

(Tex. App.—Dallas 2014, no pet.); Dodeka, L.L.C. v. Campos, 377 S.W.3d 726, 732

(Tex. App.—San Antonio 2012, no pet.); Simien v. Unifund CCR Partners, 321

S.W.3d 235, 240-41 (Tex. App.—Houston [1st Dist.] 2010, no pet.) (op. on reh’g);
                                          17
see also Roper v. CitiMortgage, Inc., No. 03-11-00887-CV, 2013 Tex. App. LEXIS

14518, at *38 (Tex. App.—Austin Nov. 27, 2013, pet. denied) (mem. op.);

Ainsworth v. CACH, LLC, No. 14-11-00502-CV, 2012 Tex. App. LEXIS 2798, at

**13-14 (Tex. App.—Houston [14th Dist.] Apr. 10, 2012, pet. denied) (mem. op.);

Nice v. Dodeka, L.L.C., No. 09-10-00014-CV, 2010 Tex. App. LEXIS 8922, at *10

(Tex. App.—Beaumont Nov. 10, 2010, no pet.) (mem. op.) (citing Abrego v. Harvest

Credit Mgmt. VII, LLC, No. 13-09-00026-CV, 2010 Tex. App. LEXIS 3117, at *7

(Tex. App.—Corpus Christi-Edinburg Apr. 29, 2010, no pet.) (mem. op.); Martinez

v. Midland Credit Mgmt., Inc., 250 S.W.3d 481, 485 (Tex. App.—El Paso 2008, no

pet.)).

          The trial in this case did not begin until October 14, 2020, and the Department

filed a Notice of Filing Business Records Affidavit on September 29, 2020, more

than fourteen days before trial, as required by Rule 902. See Tex. R. Evid.

902(10)(A). The notice included an affidavit by the custodian of records of Texas

Alcohol & Drug Testing Service, Inc. (TADTS). At trial, the Department offered for

admission the drug testing results together with the business records affidavit

through the testimony of Ashley, the first caseworker for the Department. The

business records affidavit was completed by the custodian of records for TADTS

and stated in relevant part:

          I am the custodian of records of [TADTS], . . . . Attached hereto are 39
          pages of records from [TADTS] regarding hair/urine/oral fluid testing
                                            18
      utilizing strict chain of custody procedures, which was performed
      utilizing GC/MS (gas chrom[a]tography/mass spectrometry)
      instruments by a Certified Scientist and reviewed by a licensed Medical
      Review Officer. These said 39 pages of records are kept by [TADTS],
      in the regular course of business, and it was the regular course of
      business of [TADTS] for an employee or representative of [TADTS],
      with knowledge of the act, event, condition, opinion, or diagnosis,
      recorded to make the record or to transmit information thereof to be
      included in such record; and the record was made at or near the time or
      reasonably soon thereafter. The records attached hereto are the original
      or exact duplicates of the original.

The exhibit includes “Test Results” reports by TADTS and “Laboratory Report[s]”

by Quest Diagnostics for Warren for the dates November 19, 2019, November 26,

2019, December 17, 2019, February 26, 2020, June 24, 2020, July 31, 2020, and

September 1, 2020. Two of the TADTS and Quest Diagnostics reports, one on

December 2019 and one from June 2020, were positive. The hair follicle tests from

both dates were positive for cocaine and a cocaine metabolite, and the two urine tests

from those dates were positive for ethyl glucuronide and ethyl sulfate. Also included

was a completed Forensic Drug Testing Custody and Control Form that provided

collection and chain-of-custody information for each testing date.

      When the Department offered this exhibit into evidence, Warren’s attorney

made the following objection:

      Judge, I’m objecting to those. The business record affidavit is
      completed by clearly an employee of Texas drug and alcohol. I -- let
      me pull it up. However, there is also -- the drug testing was not actually
      completed by Texas drug and alcohol; it’s by Quest Diagnostics, which
      is another entity altogether, and there is no way that the individual --
      the affiant had firsthand knowledge of chain of custody, who took the
                                         19
      samples, what was done with those samples, and then ultimately, the
      reliability of those documents within the business records from Texas
      drug and alcohol. So effectively, it’s hearsay from Quest Diagnostics
      inside the hearsay from Texas drug and alcohol. There’s an exception
      for the Texas drug and alcohol but not for Quest.
      ...
      . . . my objection is I’d still like it noted as hearsay within hearsay for
      the -- as to the Quest Diagnostics portion of the documents.

Counsel for the Department responded that it was “their business records [] kept in

the course of them providing services for alcohol and drug testing.” The Department

also argued that chain of custody goes to the weight of the evidence and not its

admissibility as a business record. The trial court ruled:

      And I do believe that case law dictates that a business record affidavit
      can actually -- can contain records from third parties if the affidavit or
      the sponsoring witness still meets the requirements of this exception.
      And in reviewing the affidavit for the business records, it appears that
      it does; so I am overruling the objection.

      We cannot say the trial court erred in overruling the objection. The trial court

could have concluded that the affidavit by the custodian of records for TADTS was

sufficient for the business-records exception. See Tex. R. Evid. 803(6), 902(10).

Furthermore, the trial court could have concluded that the lab results from Quest

Diagnostics were incorporated and kept in the TADTS regular course of business,

that the TADTS typically relies upon the accuracy of such document’s content, and

the circumstances otherwise indicate the document’s trustworthiness. Nice, 2010

Tex. App. LEXIS 8922, at **11-12. The defense did not challenge the contents of

the affidavit from TADTS nor did the defense argue that the business records
                                          20
exception did not apply to the records of TADTS. We also note that the positive drug

test results in the Quest Diagnostics Laboratory Results were cumulative of the

TADTS Test Results reports, and of the testimony provided by other witnesses at

trial.

         Appellant acknowledges in his brief that the trial included “extensive

testimony” on the Department’s concerns about Warren’s drug use and testing. We

note that the reporter’s record reflects the defense did not object when other

witnesses testified about Warren’s drug test results. For example, Ashley testified

that Warren had told her he used crack cocaine in the past, that he tested positive in

a random drug test, and she had concerns about his ability to remain sober if he had

rights to Jemma. Ashley also testified that Warren tested positive for a cocaine

metabolite during the pendency of this case, and Warren did not object to this

testimony at trial. The CASA also testified that Warren tested positive for alcohol in

the middle of the day. In addition, the foster mother testified that she smelled alcohol

on Warren at one visitation. Therefore, the Quest Diagnostics records that were part

of the TADTS business records are cumulative of other records and testimony about

Warren’s drug use, rendering any error in the admission of the Quest Diagnostics

records harmless. See In re J.F.C., 96 S.W.3d 256, 285 (Tex. 2002); Sw. Elec. Power

Co. v. Burlington N. R.R. Co., 966 S.W.2d 467, 474 (Tex. 1998). We further

conclude that based on the entire record before us, the record does not reflect that

                                          21
the judgment turned on the admission of the Quest Diagnostics reports. See

Armstrong, 145 S.W.3d at 144; see also Tex. R. App. P. 44.1(a).

      Appellant also argues that there is no evidence establishing the reliability of

third-party laboratory, citing to Philpot v. State, 897 S.W.2d 848, 852 (Tex. App.—

Dallas 1995, pet. ref’d). Appellant did not make this objection at trial. Therefore, he

has not preserved this argument for appeal. See Tex. R. App. P. 33.1; Wohlfahrt v.

Holloway, 172 S.W.3d 630, 639-40 (Tex. App.—Houston [14th Dist.] 2005, pet.

denied) (To preserve error, a party’s argument on appeal must comport with its

argument in the trial court.).

      Appellant also argues that the “drug test results were the only affirmative

evidence presented by the Department applicable to the grounds for termination or

the necessary best interest determination made by the court.” We disagree and find

that there was clear and convincing evidence that Warren committed one or more

predicate acts or omissions and that termination is in the child’s best interest. See

Tex. Fam. Code Ann. §§ 101.007; 161.001(b).

      Because the evidence of statutory grounds D and E is often interrelated, we

may consolidate our review of the evidence supporting these grounds. See In re

J.L.V., No. 09-10-00316-CV, 2020 Tex. App. LEXIS 2070, at *33 (Tex. App.—

Beaumont Mar. 11, 2020, pet. denied) (mem. op.). Endangerment arises when a

parent’s conduct jeopardizes the child’s emotional or physical health. See In re S.R.,

                                          22
452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). Under

subsection D, parental rights may be terminated based on a single act or omission by

the parent. See In re L.E.S., 471 S.W.3d 915, 925 (Tex. App.—Texarkana 2015, no

pet.) (citing In re A.B., 125 S.W.3d 769, 776 (Tex. App.—Texarkana 2003, pet.

denied)); see also Tex. Fam. Code Ann. § 161.001(b)(1)(D). Subsection E requires

evidence of a parent’s course of conduct that endangers the child. See In re J.L.V.,

2020 Tex. App. LEXIS 2070, at **32-33; see also Tex. Fam. Code Ann.

§ 161.001(b)(1)(E). A parent’s illegal drug use during the pendency of termination

proceedings may establish an endangering course of conduct because it creates the

possibility the parent will be impaired or imprisoned and thus incapable of parenting.

See In re S.D.T., No. 09-19-00315-CV, 2020 Tex. App. LEXIS 1059, at **10-11

(Tex. App.—Beaumont Feb. 6, 2020, no pet.) (mem. op.); In re C.M.C., 554 S.W.3d

164, 172 (Tex. App.—Beaumont 2018, no pet.); In re E.R.W., 528 S.W.3d 251, 264-

65 (Tex. App.—Houston [14th Dist.] 2017, no pet.); see also In re J.O.A., 283

S.W.3d 336, 345 (Tex. 2009) (concluding that a parent’s use of narcotics and its

effect on the ability to parent may qualify as an endangering course of conduct).

      Parental rights may be terminated under section 161.001(b)(1)(O) if clear and

convincing evidence supports that the parent “failed to comply with the provisions

of a court order that specifically established the actions necessary for the parent to




                                         23
obtain the return of the child.” Tex. Fam. Code Ann. § 161.001(b)(1)(O); In re C.W.,

586 S.W.3d 405, 406 (Tex. 2019).

      Several factors may be considered when determining whether termination of

parental rights is in the best interest of the child, including: (1) the desires of the

child, (2) the emotional and physical needs of the child now and in the future, (3) the

emotional and physical danger to the child now and in the future, (4) the parental

abilities of the individuals seeking custody, (5) the programs available to assist these

individuals to promote the best interest of the child, (6) the plans for the child by

these individuals or by the agency seeking custody, (7) the stability of the home or

proposed placement, (8) the acts or omissions of the parent that may indicate that

the existing parent-child relationship is not a proper one, and (9) any excuse for the

acts or omissions of the parent. See Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex.

1976); see also Tex. Fam. Code Ann. § 263.307(b).

      Ashley testified that Warren tested positive for a cocaine metabolite during

the pendency of the case, and the CASA testified that Warren had tested positive for

alcohol in the middle of the day. In addition, the caseworkers, the CASA, and the

foster mother also testified that Warren handled Jemma in a manner that put the child

in danger in light of her medical condition, and the evidence established that Warren

not only tested positive for alcohol and cocaine on multiple occasions, but also, he

failed to take several drug tests as required by the court. A temporary order by the

                                          24
trial court required Warren to submit to urine, saliva, or hair follicle testing as

directed by the Department, for analysis by a drug testing laboratory. Warren’s

service plan required him to undergo a psychiatric evaluation and follow its

recommendations and to maintain a stable, drug-free and crime-free environment.

Veronica testified that Warren did not always go to drug testing when requested. The

trial court could have formed a firm belief or conviction that Warren “failed to

comply with the provisions of a court order that specifically established the actions

necessary for the parent to obtain the return of the child.” Tex. Fam. Code Ann.

§ 161.001(b)(1)(O); In re C.W., 586 S.W.3d at 406.

      Deferring to the trial court’s credibility determinations and reviewing the

evidence in the light most favorable to the termination findings under subsections D

and E, the trial court could reasonably have formed a firm belief or conviction that

Warren, through his individual acts or omissions and a course of conduct,

endangered Jemma’s physical or emotional well-being. See In re J.F.C., 96 S.W.3d

at 266. We also conclude that the disputed evidence that the trial court could not

reasonably have credited in favor of its endangerment findings is not so significant

that the court could not reasonably have formed a firm belief or conviction that

Warren endangered Jemma. See id.

      It is undisputed that Jemma has multiple, serious medical conditions. Warren

testified that he was not asking for custody but only visitation rights to Jemma. He

                                         25
also testified that because of his work hours, he was unable to attend all of Jemma’s

doctors’ appointments, he did not know all of Jemma’s medications, and he did not

know how to feed Jemma or clean her feeding tube. The caseworkers and the foster

parents testified that, due to her serious medical conditions, Jemma needs 24-hour

care and must have at least two people with her at all times. The caseworkers and

the CASA testified that they believed that termination of Warren’s parental rights

was in Jemma’s best interest. The caseworkers and the CASA also testified that

Jemma was doing well and had bonded with the foster parents.

      Deferring to the trial court’s determination of the witnesses’ credibility, the

evidence at trial was sufficient to produce in the mind of the trial court a firm belief

or conviction that termination of Warren’s parental rights was in Jemma’s best

interest. See In re J.F.C., 96 S.W.3d at 266; In re C.H., 89 S.W.3d 17, 25 (Tex.

2002). We overrule Appellant’s issue and affirm the judgment of the trial court.

      AFFIRMED.


                                                      _________________________
                                                          LEANNE JOHNSON
                                                                Justice

Submitted on February 8, 2021
Opinion Delivered March 11, 2021

Before Kreger, Horton and Johnson, JJ.




                                          26